 1

 2                                    UNITED STATES DISTRICT COURT
 3                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 4

 5   ANTWON FERRELL,                                     No. 2:18-cv-1229 JAM AC P
 6                       Plaintiff,
 7           v.                                          ORDER
 8   J. YANOFSKI, et al.,
 9                       Defendants.
10

11           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

12   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

13   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

14           On September 25, 2018, the magistrate judge filed findings and recommendations herein

15   which were served on plaintiff and which contained notice to plaintiff that any objections to the

16   findings and recommendations were to be filed within fourteen days. ECF No. 9. Plaintiff has not

17   filed objections to the findings and recommendations.

18           The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21           1. The findings and recommendations filed September 25, 2018 (ECF No. 9), are adopted

22   in full; and

23           2. This action is dismissed without prejudice for failure to prosecute.

24   DATED: November 13, 2018

25                                                   /s/ John A. Mendez____________________

26                                                   United States District Court Judge

27

28
                                                        1
